Name: Council Regulation (EEC) No 1750/92 of 30 June 1992 amending Regulation (EEC) No 1431/82 laying down special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 / 17 COUNCIL REGULATION (EEC) No 1750 / 92 of 30 June 1992 amending Regulation (EEC) No 1431 / 82 laying down special measures for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the maximum guaranteed quantity system provided for in Article 3a of Regulation (EEC ) No 1431 / 82 ( 4 ), should be extended for one marketing year , HAS ADOPTED THIS REGULATION: Article 1 In Article 3a ( 1 ) of Regulation (EEC ) No 1431 / 82 , the following subparagraph shall be added : 'Notwithstanding the preceding subparagraph , for the 1992 / 93 marketing year only , the Council shall set the maximum guaranteed quantity at the same level as for 1991 / 92 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (&gt;) OJ No C 119 , 11 . 5 . 1992 , p. 38 . ( 2 ) OJ No C 150 , 15 . 6 . 1992 . ( 3 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). ( 4 ) OJNoL 162 , 12 . 6 . 1982 , p. 28 . As last amended by Regulation (EEC) No 1624 / 91 (OJ No L 150 , 15 . 6 . 1991 , p. 10 ).